DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    STEPHEN JOSEPH SKIRDULIS,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D21-2380

                             [August 3, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Kathryn M. Nelson, Judge; L.T. Case No.
562021CT000903A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Stephen Skirdulis appeals the county court’s costs judgment arising
from his conviction for driving under the influence. Skirdulis argues the
court erred when it assessed a $100 prosecution cost above the statutory
minimum without making factual findings to support the assessment. He
also argues the court incorrectly imposed a $35 investigation cost not
requested by the State. The State concedes the court erred and agrees the
costs judgment must be reversed. But the State also argues the court may
reimpose the investigation cost on remand if it makes the required factual
findings.

    We agree with the State. First, section 938.27(8), Florida Statutes
(2021), provides: “Costs for the state attorney must be set in all cases at
no less than $50 per case when a misdemeanor or criminal traffic offense
is charged . . . . The court may set a higher amount upon a showing of
sufficient proof of higher costs incurred.” § 938.27(8), Fla. Stat. (2021).
Second, “[t]rial courts may impose investigatory costs, but only when
requested by the State or agency involved.” Desrosiers v. State, 286 So.
3d 297, 300 (Fla. 4th DCA 2019) (citing Chambers v. State, 217 So. 3d
210, 214 (Fla. 4th DCA 2017)).

   Thus, we reverse the court’s imposition of the $35 investigation cost
and $100 prosecution cost. On remand, the court shall impose a
prosecution cost that does not exceed the statutory minimum unless the
court makes factual findings supporting a higher amount.

  Reversed and remanded.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *        *         *

    Not final until disposition of timely filed motion for rehearing.




                                   2